DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Applicant’s amendment/arguments with respect to pending claims 1-20 filed on October 12, 2021 have been fully considered but the arguments are rendered moot in view of new ground(s) of rejection necessitated by the amendment of the independent claims 1, 11 and 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-6, 10-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (Pub. No. US 2021/0195172 A1)/prov. 62/952,961 in view of an Information Disclosure Statement (IDS) filed by the applicant on October 05, 2020, Bross et al. “Versatile Video Coding (Draft 6)” Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11 15th Meeting: Gothenburg, SE, 3–12 July 2019, Document: JVET-O2001-vE.
Regarding claim 1, Chang discloses a method for video decoding performed by at least one processor, the method comprising: acquiring an input bitstream comprising metadata and video data (Fig. 4, ¶0028, 0111, encoded video bitstream that includes metadata); decoding the video data (¶0111: decoding an encoded video bitstream); determining whether the metadata comprises at least one flag signaling at least one component of a picture size of at least one picture of the video data (¶0066: Video encoder 200 may further generate syntax data, such as block-based syntax data, picture-based syntax data, and sequence-based syntax data, to video decoder 300…such as a sequence parameter set (SPS), picture parameter set (PPS), or video parameter set (VPS). Video decoder 300 may likewise decode such syntax data to determine how to decode corresponding video data. ¶0131-0132, 0163:  ref_pic_resampling_enabled_flag equal to 1 specifies that reference picture resampling may be applied when decoding coded pictures in the CLVSs referring to the SPS. ref_pic_resampling_enabled_flag equal to 0 specifies that reference picture resampling is not applied when decoding pictures in CLVSs referring to the SPS…When the value of the ref_pic_resampling_enabled_flag is equal to 0, the picture width and height remain constant in the CVS) Note that this interpretation is consistent with the disclosure of the current application (Current application: paragraphs [82]-[85]); and signaling, in a case in which the metadata comprises at least one of a width value and a height value, at least one post-resampling process to maintain the at least one of the width value and the height value (¶0163: When the value of the ref_pic_resampling_enabled_flag is equal to 0, the picture width and height remain constant in the CVS. ..when the value of the subpicspresent flag is equal to 1 (e.g., indicating that subpicture processing may be used), the picture width and height are set to be constants in the CVS) for display of the at least one picture by the display device (¶0126: video decoder 300 may output decoded pictures (e.g., decoded video) from DPB 314 for subsequent presentation on a display device, such as display device 118 of FIG. 1). 
	Chang is silent regarding signaling, in a case where it is determined that the metadata comprises the at least one flag, a display device to display the at least one picture from the video data according to the at least one flag.
	Bross discloses in a case where it is determined that the metadata comprises the at least one flag, a display device to display the at least one picture from the video data according to the at least one flag  (PP. 106-115: Section 7.4.4.2: general_non_packed_constraint_flag equal to 1 indicates that the cropped output pictures of the decoded bitstream are suitable to be displayed. general_non_packed_constraint_flag equal to 0 indicates that the cropped output pictures of the decoded bitstream may require further processing to be suitable for displaying). Note that this interpretation is consistent with the disclosure of the current application (Current application: paragraphs [82]-[85]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chang to include  signaling, in a case where it is determined that the metadata comprises the at least one flag, a display device to 
Regarding claim 2, Chang in view of Bross discloses the method for video decoding according to claim 1. Chang further discloses wherein the video data is encoded in a versatile video coding (VVC) format (¶0048). 
Regarding claim 3, Chang in view of Bross discloses the method for video decoding according to claim 2. Bross further discloses wherein the at least one flag specifies whether to display the at least one picture at the picture size according to a value of the component that is preset and indicated by the metadata (PP. 106-115: Section 7.4.4.2: general_non_packed_constraint_flag equal to 1 indicates that the cropped output pictures of the decoded bitstream are suitable to be displayed. general_non_packed_constraint_flag equal to 0 indicates that the cropped output pictures of the decoded bitstream may require further processing to be suitable for displaying). Note that this interpretation is consistent with the disclosure of the current application (Current application paragraph [82]). The motivation statement set forth above with respect to claim 1 applies here. 

Regarding claim 4, Chang in view of Bross discloses the method for video decoding according to claim 3. Chang further discloses wherein the component comprises at least one of a width and a height of the at least one picture (¶0163: picture width and height).
(¶0165: pic_width_in_luma_samples and pic_height_in_luma_samples).

	Regarding claim 6, Chang in view of Bross discloses the method for video decoding according to claim 3. Chang further discloses  determining, in response to determining that the metadata comprises the at least one flag, whether: the metadata comprises the width value specifying the width with respect to a plurality of pictures, including the at least one picture, and the metadata comprises the height value specifying the height with respect to the plurality of pictures ¶0131-0132, 0163:  ref_pic_resampling_enabled_flag equal to 1 specifies that reference picture resampling may be applied when decoding coded pictures in the CLVSs referring to the SPS. ref_pic_resampling_enabled_flag equal to 0 specifies that reference picture resampling is not applied when decoding pictures in CLVSs referring to the SPS…When the value of the ref_pic_resampling_enabled_flag is equal to 0, the picture width and height remain constant in the CVS), and wherein at least one of the value of the component comprises the at least one of the width and the height (¶0180: values of pic_width_in_luma_samples and pic_height_in_luma_samples).
Regarding claim 10, Chang in view of Bross discloses the method for video decoding according to claim 6. Bross further discloses wherein the video data comprises the at least one flag as a video usage information (VUI) parameter (P. 97, Section 7.4.3.3: vui_parameters_present_flag equal to 1 specifies that the syntax structure vui_parameters( ) is present in the SPS RBSP syntax structure. vui_parameters_present_flag equal to 0 specifies that the syntax structure vui_parameters( ) is not present in the SPS RBSP syntax structure). The motivation statement set forth above with respect to claim 1 applies here. 

Regarding claims 11-16 and 20, claims 11-16 and 20 are drawn to an apparatus claim/a non-transitory computer readable medium claims and includes limitations similar to claims 1-6 and 10. Therefore, claims 11-16 and 20 are rejected due to similar reasons set forth above with respect to claims 1-6.
Allowable Subject Matter
Claims 7-9 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488